

116 HR 6050 IH: Puerto Rico Wa­ter­SMART Grants Eligibility Act
U.S. House of Representatives
2020-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6050IN THE HOUSE OF REPRESENTATIVESMarch 2, 2020Miss González-Colón of Puerto Rico (for herself, Mr. Young, Mr. Sablan, Mrs. Radewagen, and Ms. Gabbard) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo include Puerto Rico as an eligible applicant location for WaterSMART grants, and for other purposes.1.Short titleThis Act may be cited as the Puerto Rico Wa­ter­SMART Grants Eligibility Act.2.WaterSMART grants and agreementsSection 9504 of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364) is amended in subsection (a)(2)(A)—(1)in clause (ii), by striking or;(2)in clause (iii), by striking and and inserting or; and(3)by inserting after clause (iii), the following:(iv)Puerto Rico; and.